      Case 1:18-cv-02921-JMF Document 674 Filed 12/12/19 Page 1 of 8
                                             U.S. Department of Justice

                                             Civil Division
                                             Federal Programs Branch
                                             P.O. Box 883
                                             Washington, D.C. 20044


James J. Gilligan                                             Telephone: (202) 514-3358
Special Litigation Counsel                                    E-mail: james.gilligan@usdoj.gov


                                             December 12, 2019

FILED BY ECF

Hon. Jesse M. Furman
United States District Judge
United States District Court for the
  Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, New York 10007

        Re:      State of New York v. U.S. Dep’t of Commerce, No. 18-cv-2921 (JMF)

Dear Judge Furman:

       Pursuant to Rules 3A and 3D of the Court’s Individual Rules and Practices in
Civil Cases, Defendants respectfully request leave to file this letter in response to the
December 3, 2019, letters filed by the NYIC Plaintiffs and the State Plaintiffs, ECF No.
673 (“NYIC Pls.’ Letter”) and ECF No. 672 (“State Pls.’ Letter”), respectively.

         The Court’s Order of November 26, 2019, ECF No. 670, directed the Plaintiffs to
file “letter[s] indicating their views on whether Defendants' letter of November 25,
2019[,]” ECF No. 669-1 (“Defs.’ Letter”), “. . . has any bearing on the pending motion
for sanctions.” The NYIC Plaintiffs have responded with a letter describing the e-mails
disclosed with Defendants’ November 25 letter as “critical documents that connect the
dots between [Defendants’] contrived VRA rationale . . . and a discriminatory scheme to
facilitate the exclusion of noncitizens altogether from the redistricting process for the
benefit of Republicans and Non-Hispanic Whites[.]” NYIC Pls.’ Letter at 3 (internal
quotation marks and citations omitted). That is not a remotely fair characterization of
these documents.

        As Defendants explained in their November 25 letter, the recently discovered
documents from the government account of career Census Bureau employee Christa
Jones are either e-mail chains largely duplicative of others already included in the
administrative record, non-substantive e-mails forwarding documents already included in
the administrative record (or privileged drafts thereof), or privileged e-mails attaching
drafts of Secretary Ross’s decision memorandum. See Defs.’ Letter at 1-2. They contain
     Case 1:18-cv-02921-JMF Document 674 Filed 12/12/19 Page 2 of 8
Hon. Jesse M. Furman
December 12, 2019
Page 2

no new information pertaining to issues raised by the NYIC Plaintiffs’ sur-reply in
support of their pending motion for sanctions, see id. at 1, or, for that matter, new
information pertaining to Plaintiffs’ sanctions motion at all. The NYIC Plaintiffs do not
show otherwise.

         The most the NYIC Plaintiffs can say factually about the contents of these e-mails
is that they show that Ms. Jones “received a copy of the Secretary’s draft decision memo”
from then-Commerce Deputy General Counsel Michael Walsh on March 25, 2018, and
that she “e-mailed comments . . . directly [back] to Walsh on March 26, 2018.” NYIC
Pls.’ Letter at 2. On the basis of this one e-mail exchange, the NYIC Plaintiffs assert that
Ms. Jones “played a larger role preparing Secretary Ross’s decisional memo than
previously understood[,]” id. at 2, and that “she play[ed] a significant role in reviewing”
the memo, id. at 3. But these documents show nothing of the kind.

         It has long been a matter of record that Ms. Jones served as an intermediary for
the transmission of comments on drafts of the Secretary’s decision memo from Census
Bureau Chief Scientist Dr. John Abowd and his colleagues to officials at the Commerce
Department. Dr. Abowd testified to this fact during his August 15, 2018, deposition
(relevant excerpts attached as Defendants’ Exhibit 32). Moreover, Ms. Jones has already
laid to rest Plaintiffs’ speculation that she played a key role in preparing either the
Secretary’s memo or comments thereon. As she states in her declaration submitted in
support of Defendants’ opposition to Plaintiffs’ sanctions motion,

       During the time Secretary Ross and his staff were drafting his March 2018
       decision memorandum, I was responsible for collecting comments on
       those drafts from employees of the Census Bureau, such as Dr. Ron
       Jarmin, Dr. John Abowd, and Enrique Lamas, and transmitting them to the
       Commerce Department. I was neither a primary drafter nor contributor of
       comments to the Secretary's March 2018 decision memorandum and did
       not play a central role in preparing that memorandum.

Decl. of Christa Jones, Defs.’ Exh. 16 (“Jones Decl.”), ¶ 5. The NYIC Plaintiffs cite not
one line of text in any of Ms. Jones’ newly disclosed e-mails or the attachments that
contradicts this testimony.

         The NYIC Plaintiffs nevertheless argue that Ms. Jones’ so-called “participation”
in the drafting of the Secretary’s memo is of “significant interest” because she has
acknowledged having “many conversations about the citizenship question with Thomas
Hofeller and his business partner Dale Oldham[.]” NYIC Pls.’ Letter at 2. For this
proposition they cite their own sur-reply, ECF No. 665 (“Pls.’ Sur-reply”), which in turn
cites to a November 12, 2019, memorandum by the Acting Chair of the House
Committee on Oversight and Reform, id., Exh. E. That memorandum merely discusses
(i) the same e-mail correspondence between Ms. Jones and Dr. Hofeller already cited by
Plaintiffs in support of their sanctions motion, which, as Defendants have shown, have
nothing to do with redistricting, or the census, see Pls.’ Surreply Exh. E at 12; NYIC Pls.’
     Case 1:18-cv-02921-JMF Document 674 Filed 12/12/19 Page 3 of 8
Hon. Jesse M. Furman
December 12, 2019
Page 3

Mot for Sanctions, ECF No. 635, at 14; Defs.’ Opp. to NYIC Pls.’ Mot. for Sanctions,
ECF No. 648, at 14-15, and (ii) a transcribed Committee interview of Ms. Jones, in which
she confirmed the same facts already stated in her declaration, that between January 2017
and his death in 2018 she had no discussions with Dr. Hofeller concerning reinstatement
of a citizenship question, either orally or in writing, and had never seen or heard of Dr.
Hofeller’s 2015 study prior to press reports about it earlier this year. See Pls.’ Sur-reply
Exh. E at 12; Jones Decl. ¶¶ 2-3. According to the Committee memorandum, Ms. Jones
also acknowledged that she knew Dr. Hofeller’s business associate, Dale Oldham, and
that “for many years he had advocated for a citizenship question for purposes of
redistricting and apportionment,” but she also reiterated “that she was not involved in
efforts at the Department of Commerce to add a citizenship question to the 2020 Census,”
and was concerned by the efforts to do so (a fact disregarded by the NYIC Plaintiffs).
Pls.’ Sur-reply Exh. E at 12-13. See also Jones Decl. ¶ 6 (expressing her view that
reinstatement of a citizenship question “was not advisable”).

        Again, the NYIC Plaintiffs point to nothing contained in any of the documents
identified in Defendants’ November 25 letter that calls these facts into question. These
documents offer no basis for concluding that Defendants have intentionally withheld
relevant evidence, and no support for imposing sanctions on any ground. In particular,
they furnish no justification for the extreme and unwarranted relief of compelling the
production of documents over which Defendants have validly asserted the deliberative-
process privilege. See NYIC Pls.’ Letter at 2.

         The State Plaintiffs’ request for a wholesale re-evaluation of the Government’s
discovery efforts is also unwarranted. The State Plaintiffs (who did not join the pending
sanctions motion) maintain that the disclosures in in Defendants’ November 25 letter
indicate that there may have been “broader shortcomings in Defendants’ search for or
production of responsive records,” supporting “discovery-related relief” to ascertain the
extent of the presumed “shortcomings.” See generally State Pls.’ Letter. The NYIC
Plaintiffs go so far as to accuse Defendants of providing “misinformation to their own
counsel” about the existence of potentially discoverable documents. NYIC Pls.’ Letter at
1-2. Neither is the case. Plaintiffs identify nothing in the newly discovered documents to
suggest that Defendants intentionally withheld these or any other relevant records during
the litigation of this case. They offer no explanation as to why Defendants would have
intentionally omitted these documents while producing many far more significant records
that Plaintiffs successfully relied on to prevail at trial, and on appeal. Nor can there be
any valid suggestion that Defendants failed to take their discovery obligations seriously,
or that they did not take “proper and reasonable steps” to locate relevant information, see
State Pls.’ Letter at 2, when, as noted in Defendants’ November 25 correspondence, these
documents were identified as potentially responsive, collected, and loaded into counsels’
document-review platform for inspection by Justice Department attorneys. 1

       1
         It also bears mentioning that Plaintiffs first raised issues concerning the scope
and reasonableness of Defendants’ production efforts long ago, in August 2018. See Pls.’
     Case 1:18-cv-02921-JMF Document 674 Filed 12/12/19 Page 4 of 8
Hon. Jesse M. Furman
December 12, 2019
Page 4

        Since the discovery of these documents, Defendants have attempted to ascertain
why, having been collected, the documents were not thereupon produced. See Defs.’
Letter at 1. Regrettably, Defendants have been unable to discover the cause—whether
human error or a technical snafu. But what is known is that in this case and two other
related actions, Defendants and their counsel produced over 150,000 pages of documents
from multiple media and numerous custodians on an extremely tight timetable, while
simultaneously compiling an immense administrative record, responding to hundreds of
requests for admission and interrogatories, and participating in numerous fact and expert
depositions. It is “unsurprising,” therefore, that “some relevant documents may have
fallen through the cracks” in the process. See Defs.’ Sur-Reply in Opp. to NYIC Pls.’
Mot. for Sanctions, ECF No. 667, at 6 (quoting Freedman v. Weatherford Int’l, Ltd.,
2014 WL 4547039, at *3 (S.D.N.Y. Sept. 12, 2014)).

       Defendants regret that these documents were not produced earlier. But they have
no bearing on the NYIC Plaintiffs’ request for sanctions, which for all the reasons
Defendants have given should be denied.

                                            Respectfully submitted,

                                            JOSEPH H. HUNT
                                            Assistant Attorney General

                                             /s/ James J. Gilligan
                                            JAMES J. GILLIGAN
                                            Special Litigation Counsel
                                            United States Department of Justice
                                            Civil Division, Federal Programs Branch
                                            P.O. Box 883
                                            Washington, D.C. 20044

                                            Telephone: (202) 514-3358
                                            E-mail:    james.gilligan@usdoj.gov

                                            Counsel for Defendants

Enclosure

cc: All counsel of record (via ECF)

Fifth Ltr. Mot. to Compel, ECF No. 293. These issues were resolved by the parties
through negotiations that led to the production of significant additional materials by
Defendants. Plaintiffs should not be allowed to continue to resurrect meritless
complaints about the adequacy of Defendants’ efforts, see State Pls.’ Letter at 2; NYIC
Pls.’ Letter at 1, that have already been addressed and have since been overtaken by
events, including Plaintiffs’ victory on the merits.
Case 1:18-cv-02921-JMF Document 674 Filed 12/12/19 Page 5 of 8




                      EXHIBIT 32
     Case 1:18-cv-02921-JMF Document 674 Filed 12/12/19 Page 6 of 8



                                                                     Page 1

1                   UNITED STATES DISTRICT COURT
2                 SOUTHERN DISTRICT OF NEW YORK
3    ---------------------------------------
     NEW YORK IMMIGRATION COALITION, ET AL.,
4
                               Plaintiffs,
5                vs.               Case No.        1:18-CF-05025-JMF
6    UNITED STATES DEPARTMENT OF COMMERCE, ET AL.,
7                              Defendants.
     ---------------------------------------
8
9                                Washington, D.C.
10                               Wednesday, August 15, 2018
11   Deposition of:
12                             DR. JOHN ABOWD
13   called for oral examination by counsel for
14   Plaintiffs, pursuant to notice, at the office of
15   Arnold & Porter, 601 Massachusetts Avenue NW,
16   Washington, D.C., before KAREN LYNN JORGENSON,
17   RPR, CSR, CCR of Capital Reporting Company,
18   beginning at 9:08 a.m., when were present on
19   behalf of the respective parties:
20
21
22

                               Veritext Legal Solutions
             215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 674 Filed 12/12/19 Page 7 of 8



                                                                     Page 172

1    original memo using the word burden and us

2    pointing out that the word burden had a very

3    technical meaning in the survey world that wasn't

4    supported by his statements.                  So he changed to

5    imposition -- this is my recollection -- so in any

6    event, I don't know what the technical definition

7    of the imposition is.

8                If I translate it to burden, then I don't

9    agree with either -- either sentence.                        So I think

10   the Secretary was trying to express an overall

11   judgment about the consequences of the questions

12   for these two subpopulations, but I can't go any

13   further than that in interpreting his words for

14   you.

15          Q    Were the comments that you and your

16   colleagues provided on this memo, was that done in

17   writing?

18          A    There were no email correspondences.

19   There was no one on the phone, that I recall.                          The

20   answers were -- the suggestions were communicated

21   back by Ron and Christa.                I think primarily by

22   Christa Jones.          I don't know what -- what she used




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 674 Filed 12/12/19 Page 8 of 8



                                                                  Page 173

1    to do that.

2        Q     And who else participated with you in --

3    among the census team in providing the comments?

4        A     So in the room or on the phone,

5    Enrique Lamas, Ron Jarmin, Christa Jones, myself.

6    I believe that Al Fontenot, F-O-N-T-E-N-O-T, the

7    associate director for the 2020 census was there

8    all day or most of the day.                And Tori Velkoff was

9    on the phone and sometimes in the room.                        I think

10   she was usually in the room.                 And our various

11   staff members we called if we needed a

12   clarification on a statistic that we had not

13   previously supplied the Secretary.

14       Q     And were you discussing this directly

15   with anybody from Commerce --

16       A     No.

17       Q     -- or was it --

18       A     Sorry.

19       Q     -- Christa was the intermediary?

20       A     To the best of my knowledge, Christa was

21   the intermediary.

22       Q     Just on the observations about census




                               Veritext Legal Solutions
             215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
